1

2

3

4

5

6

7
                       UNITED STATES DISTRICT COURT
8                     EASTERN DISTRICT OF CALIFORNIA
9                              ----oo0oo----
10
     ALESHNA KUMARI, A.K., A.S.,         No.   2:18-CV-00061-WBS-AC
11   and A.K.M., inclusive,
                                         MEMORANDUM AND ORDER RE:
12               Plaintiffs,             DEFENDANT’S MOTION TO DISMISS
                                         SECOND AMENDED COMPLAINT, AND
13       v.                              ALTERNATIVE MOTION FOR MORE
                                         DEFINITE STATEMENT
14   COUNTY OF SACRAMENTO; JESSE
     GOMEZ-COATES, an
15   individual; JANELLE
     GONZALEZ, an individual;
16   LEONA WILLIAMS, an
     individual; and DOES 1-50,
17   inclusive,
                 Defendants.
18
                               ----oo0oo----
19

20            Plaintiffs, three minor children and their mother
21   Aleshna Kumari, filed this lawsuit against the County of
22   Sacramento, as well as against Jesse Gomez-Coates, Janelle
23   Gonzalez, and Leona Williams, who are employed by Sacramento
24   County Child Protective Services (“CPS”).   Plaintiffs claim that
25   defendants violated their civil rights when they removed the
26   minor plaintiffs from their mother’s care without a warrant and
27   placed them in a foster home, where they allegedly suffered
28
                                     1
1    neglect and physical injuries.     Plaintiffs seek relief for

2    constitutional violations under 42 U.S.C. § 1983.      They also

3    allege violations of California Government Code sections

4    pertaining to breach of mandatory duty.     Presently before the

5    court are defendants’ motion to dismiss the Second Amended

6    Complaint (“SAC”), and alternative motion for a more definite

7    statement.    (Docket No. 16.)

8               Plaintiffs’ legal claims revolve around defendants’

9    removal of the minor plaintiffs from their mother’s custody, and

10   their subsequent alleged failure to prevent or halt the neglect

11   and abuse the minor plaintiffs allegedly suffered while in foster

12   care.    Specifically, plaintiffs allege that on January 11, 2017,

13   defendant Gomez-Coates improperly took custody of the minor

14   plaintiffs from plaintiff Kumari.      (Id. ¶ 21.)   On approximately

15   January 19, 2017,1 Sacramento County Child Protective Services

16   placed the minor plaintiffs in foster care with Evelyn and

17   Anthony Martin.    (Id. ¶ 26.)   Allegedly, though the defendants

18   were of several issues with the Martin household and minor

19   plaintiffs’ treatment therein, the individual defendants did not

20   visit the foster home to investigate the minor plaintiffs’ living
21   conditions.    (Id. ¶ 29.)

22              On February 22, 2017 plaintiff Kumari learned that the

23   Martins’ dog had bitten A.K.M. below his right eye.       (Id. ¶ 30.)

24   The next day, the minor plaintiffs were removed from the foster

25
          1    The SAC states that the minor plaintiffs were placed
26   into foster care on approximately January 19, 2019, but as this
     date is in the future, the court assumes that this is a typo and
27   that the placement actually occurred on approximately January 19,
     2017.
28
                                        2
1    home and returned to the care of plaintiff Kumari.      (Id.)

2               To survive a motion to dismiss, a plaintiff must plead

3    “only enough facts to state a claim to relief that is plausible

4    on its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

5    (2007).    This plausibility standard “is not akin to a

6    ‘probability requirement,’ but it asks for more than a sheer

7    possibility that a defendant has acted unlawfully.”        Ashcroft v.

8    Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

9    570).

10              The court’s ability to evaluate whether the SAC’s

11   claims meet this pleading standard is thwarted by the SAC’s

12   confusing organization.    The SAC contains five “causes of

13   action.”   The first through third of these are composed of

14   multiple subordinate “counts.”     For example, the second cause of

15   action, which spans paragraphs 49 through 86 in the SAC, contains

16   four separate “counts.”    Partly as a result of this idiosyncratic

17   structure, the court cannot discern what legal claims plaintiffs

18   assert against which defendants.       Particularly unclear are the

19   relationships between and among the various federal and state

20   statutes cited in the SAC.
21              The court’s ability to divine precisely what the SAC

22   alleges is also hampered by the SAC’s rambling prose,

23   repetitiveness, and manifold references to apparently extraneous

24   parties, facts, and regulations.

25              Pursuant to the discussion with the parties at oral

26   argument, the court will dismiss the SAC in its entirety.       At
27   oral argument, plaintiffs’ counsel made specific representations

28   about how they would consolidate plaintiffs’ claims and clarify
                                        3
1    the complaint if given leave to amend.      Although the court

2    expresses no opinion as to whether plaintiffs’ new complaint

3    constructed around those representations will state claims upon

4    which relief may be granted, the court will grant plaintiffs

5    leave to amend the complaint pursuant to those representations.

6               IT IS THEREFORE ORDERED that defendants’ Motion to

7    Dismiss plaintiffs’ Second Amended Complaint (Docket No. 16) be,

8    and the same hereby is, GRANTED.       Pursuant to the discussion at

9    oral argument, the Second Amended Complaint (Docket No. 6) is

10   DISMISSED in its entirety.

11             Plaintiffs are given thirty days from the date of this

12   order to file an amended complaint consistent with this Order.

13             IT IS FURTHER ORDERED that defendants’ motion for a

14   more definite statement be, and the same hereby is, DENIED AS

15   MOOT.

16   Dated:   November 14, 2018

17

18

19

20
21

22

23

24

25

26
27

28
                                        4
